                                   UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF MICHIGAN
                                        SOUTHERN DIVISION


INNOVATIVE ACCOUNTING SOLUTIONS,
INC.,

                     Plaintiff,
                                                                   File No. 1:15-CV-793
v.
                                                                   HON. PAUL L. MALONEY
CREDIT PROCESS ADVISORS, INC. et al.,

                     Defendants.
                                                              /

                                                        OPINION

           This is an action for damages under the Telephone Consumer Protection Act (TCPA), 47

U.S.C. § 227 et seq., which makes it unlawful “to send . . . an unsolicited advertisement” to a fax

machine. 47 U.S.C. § 227(b)(1)(C). Plaintiff alleges that Defendants are legally responsible for

sending an unsolicited fax advertisement.1 Before the Court is a motion for summary judgment filed

by Defendants Scott Renner and Velo Legal Services, PLC (doing business as Velo Law Office

“VLO”). (ECF No. 49.) Renner and VLO maintain that they are not liable because they did not

send the fax or direct anyone to do so. In response, Plaintiff argues that Renner and VLO qualify

as “senders” under the applicable regulations, 47 C.F.R. § 64.1200(f)(10), because someone sent

the fax on their behalf and because the fax advertises or promotes their services. On November 25,

2019, the Court ordered the parties to provide supplemental briefs in light of the Sixth Circuit’s

opinion in Health One Medical Center, Eastpointe PLLC v. Mohawk, Inc., 889 F.3d 800 (6th Cir.

2018). The parties have done so and the matter is ready for a decision. For the reasons herein, the

Court will grant Defendants’ motion.


1
    A copy of the fax is attached as an exhibit to this Opinion.
                                           I. Background

       Account Adjustment Bureau, Inc. (“AAB”) is a collections agency. In 2015, it decided to

arrange a series of short educational seminars for its clients about “the tips and best practices of

credit and receivable management.” (See Brochure, ECF No. 1-1.) It asked attorney Scott Renner

to speak at the first seminar, to be held in March of that year. AAB was a client of Renner and his

law firm, VLO, so he agreed to participate as a favor for AAB. AAB created a brochure to advertise

the seminar and sent a copy to Renner for his approval. (3/9/2015 Email to Renner, ECF No. 50-1,

PageID.449.) Renner suggested some minor changes.

       AAB was unable to generate sufficient interest for the seminar, so AAB postponed it until

April. AAB informed Renner of the change in date and emailed him a revised version of the

brochure showing the new date. AAB told Renner that it planned to distribute the brochure via an

“email broadcast” to its client list. (Id., PageID.447.) Unbeknownst to Renner and VLO, AAB

hired Fax Plus to distribute the brochure via fax. Fax Plus sent the brochure to at least 40 recipients,

including Plaintiff Innovative Accounting Solutions, Inc. (“IAS”). This lawsuit followed.

       IAS sues Credit Process Advisors, Inc., AAB, Renner, VLO, and several unnamed

defendants.   IAS contends that Defendants are responsible for sending it an unsolicited fax

advertisement, in violation of the TCPA. In addition, IAS claims that Defendants are liable for

conversion under common law and Mich. Comp. Laws § 600.2919(a)(1)(a), because Defendants

converted IAS’s “fax machine, paper, toner, and employee time for Defendant[s’] own use.”

(Compl. ¶ 65, ECF No. 1.)

       Renner and VLO contend that they are not liable because they had no involvement in sending

the fax. They were not even aware of it until IAS filed this lawsuit. They seek summary judgment

on all claims against them.



                                                   2
                                II. Summary Judgment Standard

       Summary judgment is appropriate only if the pleadings, depositions, answers to

interrogatories and admissions, together with the affidavits, show there is no genuine issue of

material fact and that the moving party is entitled to a judgment as a matter of law. Fed. R. Civ. P.

56(a) and (c); Payne v. Novartis Pharms. Corp., 767 F.3d 526, 530 (6th Cir. 2014). The burden is

on the moving party to show that no genuine issue of material fact exists, but that burden may be

discharged by pointing out the absence of evidence to support the nonmoving party’s case. Fed. R.

Civ. P. 56(c)(1); Holis v. Chestnut Bend Homeowners Ass’n, 760 F.3d 531, 543 (6th Cir. 2014).

The facts, and the inferences drawn from them, must be viewed in the light most favorable to the

nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) (quoting Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)). Once the moving party has

carried its burden, the nonmoving party must set forth specific facts in the record showing there is

a genuine issue for trial. Matsushita, 475 U.S. at 574; Jakubowski v. Christ Hosp., Inc., 627 F.3d

195, 200 (6th Cir. 2010) (“After the moving party has met its burden, the burden shifts to the

nonmoving party, who must present some ‘specific facts showing that there is a genuine issue for

trial.’”) (quoting Anderson, 477 U.S. at 248). In resolving a motion for summary judgment, the

Court does not weigh the evidence and determine the truth of the matter; the Court determines only

if there exists a genuine issue for trial. Tolan v. Cotton, 572 U.S. 650, 656 (2014). The question is

“whether the evidence presents a sufficient disagreement to require submission to the jury or

whether it is so one-sided that one party must prevail as a matter of law.” Anderson, 477 U.S. at

251-52.




                                                 3
                                             III. Analysis

        A. TCPA claims

        The parties do not dispute that Fax Plus sent the fax at AAB’s direction. Moreover, there is

no genuine dispute that Renner and VLO were unaware that AAB intended to distribute the brochure

via fax. Nevertheless, IAS claims that Renner and VLO are liable as “senders” under the FCC’s

regulations, which recognize that the person who physically sends a fax is not the only one who can

be liable under the TCPA. Those regulations define the sender of an unsolicited fax advertisement

as “the person or entity on whose behalf a facsimile unsolicited advertisement is sent or whose goods

or services are advertised or promoted in the unsolicited advertisement.”                    47 C.F.R.

§ 64.1200(f)(10). As the Sixth Circuit has explained, this definition

        purports to allocate liability in cases where the party that physically sends (i.e.,
        dispatches) the fax and the party that causes it to be sent are not one and the same.
        That situation typically arises when a person or company hires a fax broadcaster,
        “which transmit[s] other entities’ advertisements to telephone facsimile machines for
        a fee[.]” 71 Fed. Reg. 25,967, 25,971 (May 3, 2006) (codified at 47 C.F.R. pt. 64).
        Both kinds of entities appear to meet the statutory requirement of “send”: the
        broadcasters because they in fact dispatch the advertisements via fax, the hirers (for
        lack of a better term) because they cause the fax to be conveyed. In this statutory
        context, the regulation by its terms would allocate liability under § 227(b) first to the
        hirers, as the party “whose goods or services are advertised or promoted in the
        unsolicited advertisement[,]” or as the party who otherwise put the broadcaster up to
        sending the fax (i.e., “the person or entity on whose behalf” the junk fax was sent).
        47 C.F.R. § 64.1200(f)(10).

Health One, 889 F.3d at 802.

        IAS contends that Renner and VLO qualify as senders under the FCC definition because

(1) the fax advertised their services, and (2) the fax was sent on their behalf. The evidence, however,

fails to support either theory.




                                                   4
               1. Liability as the person/entity “whose goods or services are advertised or
                  promoted” in the fax

       IAS principally relies on the fact that the faxed brochure purportedly advertised Renner and

VLO’s services, though that claim is a tenuous one. The fax repeatedly refers to Credit Process

Advisors, prominently displaying its logo, tagline (“We Protect Your Corporate Heartbeat ®”),

URL, and business address. The fax also requests payment of a registration fee to Credit Process

Advisors. The fax identifies Renner as a lawyer and “subject matter expert,” and incorrectly refers

to VLO as “Velo Law Firm,” but there is no specific mention of their services or of a means to

contact them. It barely qualifies as an advertisement for Renner or VLO.

       In any event, the Sixth Circuit made clear in Health One that liability under the TCPA for

sending an unsolicited fax attaches only to parties who physically sent the fax or who caused it to

be sent. It does not attach to an “innocent party” like Renner or VLO, who did neither of these

things. See Health One, 889 F.3d at 802.

       In Health One, the innocent party was a manufacturer of prescription drugs. A seller of

those drugs sent unsolicited faxes to various medical providers, advertising the seller’s prices for

those drugs. Recipients of the faxes sued the seller and the manufacturer, but the district court

determined that the manufacturer could not be liable because it knew nothing of the faxes. The

Sixth Circuit affirmed that decision, rejecting the plaintiff’s theory that the manufacturer was liable

because the faxes advertised the manufacturer’s drugs. According to that court, the FCC’s definition

must be considered in the context of a statute that imposes liability on one who “use[s]” a fax

machine to send an unsolicited fax. Id. Properly construed, the regulation “does not strip the ‘send’

out of ‘sender.’” Id. Accordingly, an entity with no knowledge of the faxes could not “by some

legal alchemy be held liable for having ‘sent’ [them].” Id.




                                                  5
       Like the manufacturer in Health One, Renner and VLO are not liable under the TCPA

because they did not send the unsolicited fax or cause it to be sent. Indeed, they had no knowledge

of the fax, or of AAB’s intent to send it, until after the fact. The mention of Renner and VLO in the

fax itself is not sufficient to make them liable. Accord Helping Hand Caregivers, Ltd. v. Darden

Rests., Inc., 900 F.3d 884, 889 (11th Cir. 2018) (citing Health One and recognizing that “a defendant

who has no connection whatsoever to the sending of the fax cannot be held liable under the TCPA”).

       IAS argues that Health One is not controlling because it conflicts with earlier panel decisions

by the Sixth Circuit—namely, Siding & Insulation Co. v. Alco Vending, Inc., 822 F.3d 886 (6th Cir.

2016), and Imhoff Investment, LLC v. Alfoccino, Inc., 792 F.3d 627 (6th Cir. 2015). IAS notes that

a panel decision by the Court of Appeals cannot overrule a prior one. United States v. Moody, 206

F.3d 609, 615 (6th Cir. 2000). Consequently, Siding and Imhoff control to the extent that they are

inconsistent with Health One.

       Siding and Imhoff are distinguishable. In Siding, the TCPA defendant hired a fax broadcaster

to advertise the defendant’s services to potential customers. The Sixth Circuit noted that, when the

FCC adopted the present definition of “sender” in November 2006, it expanded the scope of that

definition by adding “‘the person or entity . . . whose goods or services are advertised or promoted

in the unsolicited advertisement.’” Siding, 822 F.3d at 891 (quoting 47 C.F.R. § 64.1200(f)(10)).

The Court of Appeals did not apply the expanded 2006 definition to that case, however, because the

new definition became effective after distribution of the faxes at issue, and the court declined to

apply it retroactively. Id. at 895-96.

       In Imhoff, the TCPA defendant hired a fax broadcaster to advertise its restaurants. The Court

of Appeals held that the defendant might be liable because it “was the entity ‘whose goods or

services are advertised or promoted in the unsolicited advertisements’” received by the plaintiff.



                                                 6
Imhoff, 792 F.3d at 635. IAS argues that, like the defendant in Imhoff, Renner and VLO are liable

for the fax in this case because the fax advertised their services.

       Siding and Imhoff do not conflict with Health One. We know that because the court of

appeals says so. The fax recipient in Health One cited Siding and Imhoff as authority for its position

that the drug manufacturer could be liable under the FCC’s definition. However, the Sixth Circuit

held that those cases were distinguishable. “In both those cases the defendant in fact hired a fax

broadcaster to send out the junk faxes. And thus in neither case did [the court] hold, or have occasion

to hold, that an innocent party—like [the drug manufacturer] here—could by some legal alchemy

be held liable for having ‘sent’ the faxes.” Health One, 889 F.3d at 802. Thus, Health One is

controlling where, as here, the defendants are innocent parties who were not involved in sending the

fax. Siding and Imhoff do not apply in these circumstances.

       IAS believes that Health One misinterprets the FCC’s rule by ignoring what it says.

Regardless, this Court is bound to follow the interpretation in Health One. And even if that were

not the case, the Court finds that the logic of Health One is persuasive. The FCC’s definition

provides a means of identifying parties who are responsible for instigating the distribution of junk

faxes, even if they were not the ones who physically transmitted them. But the definition does not,

and legally could not, make someone liable solely because their goods or services were mentioned

in the fax. Not only would such a rule be divorced from the text of the TCPA, which requires “use”

of a fax machine, it could also lead to “absurd and unintended results.” Paldo Sign & Display Co.

v. Wagener Equities, Inc., 825 F.3d 793, 797 (7th Cir. 2016). For instance, an entity could bankrupt

its competitor by sending thousands of unsolicited faxes advertising its competitor’s goods or

services. See id. (“Although the literal language of the regulation suggests that such a result is

possible, . . . to be liable as a sender, a person must have done something to advertise goods or

services.”). Or, as in this case, the organizer of a conference or seminar could subject the speakers

                                                   7
at that event to TCPA liability simply by mentioning their names and occupations in a fax

advertising the event. Neither the text of the TCPA nor the concept of “sender” in the FCC

regulations supports such a result.

               2. Liability as the person/entity “on whose behalf” the fax was sent

       IAS attempts to distinguish Health One because, unlike the innocent party in that case,

Renner and VLO knew about the advertisement, had some control over its content, and knew that

AAB would distribute it widely, and yet Renner and VLO did nothing to limit AAB’s manner of

distribution. IAS contends that these facts suffice to make Renner and VLO liable as senders under

the first part of the FCC definition—i.e., parties “on whose behalf” the fax was sent.

       The Sixth Circuit has used the following non-exclusive list of factors to determine whether

an unauthorized fax was sent “on behalf of” the defendant:

       the degree of input and control over the content of the fax(es), the actual content of
       the fax(es), contractual or expressly stated limitations and scope of control between
       the parties, privity of the parties involved, approval of the final draft of the fax(es)
       and its transmission(s), method and structure of payment, overall awareness of the
       circumstances (including access to and control over facsimile lists and transmission
       information), and the existence of measures taken to ensure compliance and/or to
       cure non-compliance with the TCPA.

Siding, 822 F.3d at 899 (quoting Cin–Q Autos., Inc. v. Buccaneers Ltd. P’ship, No. 8:13-cv-01592-

AEP, 2014 WL 7224943, at *7 (M.D. Fla. Dec. 17, 2014)). These factors seek to hold liable the

entity “ultimately at fault” for causing the unsolicited fax. Id.

       Application of the foregoing factors to this case conclusively demonstrates that the fax at

issue was not sent “on behalf of” Renner or VLO.

                       (a) Degree of input and control

       Renner had some control over the content of the brochure because he was the speaker for

the seminar; however, his input was minor compared to AAB. Moreover, no one asked him to

approve a fax, and he had no reason to expect that the brochure would be distributed as such. Indeed,

                                                   8
AAB told him that it would distribute the brochure in an email. Thus, although he provided some

input into the brochure, he did not exert any meaningful control over the fax. His involvement

ended without any action by him to instigate the fax.

                      (b) Content of the fax

       As discussed above, the actual content of the fax mainly focuses on Credit Process Advisors,

which suggests that AAB or Fax Plus sent the fax on behalf of Credit Process Advisors, rather than

Renner or VLO.

                      (c) Relationship to the sender

       Fax Plus had no relationship whatsoever with Renner and VLO, contractual or otherwise.

And although AAB was a legal client of Renner and VLO, there is no evidence of an arrangement

or understanding between them regarding distribution of the brochure via fax.

                      (d) Awareness of the circumstances

       There is no evidence that Renner or VLO had access to, or control over, the list of recipients

of the fax. Presumably, AAB gave that information to Fax Plus.

                      (e) Payment and compliance

       Neither Renner nor VLO paid for distribution of the fax or approved its transmission.

Indeed, they were not even aware that the brochure might be distributed by fax. Thus, they had no

reason to take measures to ensure compliance with the TCPA. The burden of compliance, and the

consequences of non-compliance, should be shouldered by the parties involved in sending the fax—

Fax Plus and AAB.

       Accordingly, even when viewing the evidence in the light most favorable to IAS, the

foregoing factors suggest that Fax Plus sent the fax on behalf of AAB or Credit Process Advisors.

None of the factors indicate that Renner or VLO were ultimately responsible for sending the fax.




                                                 9
       IAS compares this case to one in which the defendant “hired a marketing manager to market

its dental practice and gave him ‘free rein’ to do so. . . . [and then] Defendant’s marketing manager

contracted with B2B to initiate a fax advertisement campaign on behalf of the dental practice.” Palm

Beach Golf Ctr.-Boca, Inc. v. John G. Sarris, DDS, 781 F.3d 1245, 1258 (11th Cir. 2015). That

case is inapposite. Unlike the dental practice in Palm Beach, which hired the marketing manager to

promote its services, Renner and VLO did not hire AAB or Fax Plus to promote their services.

Moreover, Renner and VLO did not have the same degree of control over AAB that a dental practice

would have over its employee. Accordingly, there is not a comparable basis for concluding that

anyone acted “on behalf of” Renner and VLO when hiring Fax Plus to distribute the brochure.

       In short, Renner and VLO do not qualify as senders under the FCC’s rules.

               3. Liability as principal for agent

       IAS also believes Renner and VLO are liable under a “common law agency” theory because

they allegedly granted AAB actual or apparent authority to send the fax. However, the Sixth Circuit

has held that the “on behalf of” standard in the FCC regulations is the appropriate standard to apply

because it “effectuates Congress’s intent in passing the TCPA.” Siding, 822 F.3d at 899. As a

“middle ground between strict liability and vicarious liability,” this standard

       blends (1) federal common-law agency principles, such as whether and to what extent
       one entity controlled the other, and (2) policy considerations designed to address
       which entity was most culpable in causing a TCPA violation, such as whether and to
       what extent each entity investigated the lawfulness of the fax broadcasts at issue.

Id. at 898-99. In Siding, the Sixth Circuit declined to rely solely on agency principles to determine

liability because “the FCC plainly knows how to impose the standards of agency law when it wishes

to do so. But the FCC . . . imposed no such standards . . . [on] fax broadcasters.” Id. at 897 (citations

omitted). For the same reasons, this Court declines to rely solely on agency principles in this case.




                                                   10
Because IAS cannot meet the standard required by the FCC regulations, it cannot prove its TCPA

claim against Renner and VLO.

        B. Conversion claims

        IAS contends that the unsolicited fax amounted to conversion under Michigan law. Renner

and VLO argue that the Court should enter judgment in their favor on the conversion claims. IAS

offers no response to these arguments.

        Because Renner and VLO are the ones asking for summary judgment, they have the burden

of showing that they are entitled to judgment as a matter of law. They have satisfied this burden.

They are not liable for conversion for essentially the same reason that they are not liable under the

TCPA.

        Like IAS, the plaintiff in Health One also brought conversion claims against the

manufacturer under Michigan statutory and common law. The court of appeals agreed with the

district court that the plaintiff’s conversion claims under Michigan law were subject to dismissal.

According to the court of appeals, the plaintiff’s arguments in support of its conversion claims were

“derivative” of its arguments in support of its TCPA claim. Health One, 889 F.3d at 803. The same

is true here.

        The district court in Health One aptly summarized the applicable law as follows:

        In Michigan, common law conversion includes “any distinct act of dominion
        wrongfully exerted over another’s personal property in denial of or inconsistent with
        his rights therein.” Aroma Wines & Equip., Inc. v. Columbian Distrib. Servs., Inc.,
        497 Mich. 337, 351-52 (2015). It is an “intentional tort in the sense that the
        converter’s actions are willful, although the tort can be committed unwittingly if
        unaware of the plaintiff’s outstanding property interest.” Paige v. Paige, No.
        283811, 2009 WL 2426261, at *2 (Mich. Ct. App. Aug. 6, 2009) (quoting Foremost
        Ins. Co. v. Allstate Ins. Co., 439 Mich. 378, 291 (1992)).

        Statutory conversion under Mich. Comp. Laws § 600.2919a(1)(a) permits a plaintiff
        to recover treble damages, costs and attorney fees that accrue as the result of “another
        person’s stealing or embezzling property or converting property to the other person’s
        own use.” To plead this cause of action, a plaintiff must plead the same elements as

                                                  11
         common law conversion, and also that the property converted was “to defendant’s
         own use.” Aroma Wines & Equip., Inc., 497 Mich. at 356. To satisfy the “own use”
         element, a plaintiff must allege that “the defendant employed the converted property
         for some purpose personal to the defendant’s interests, even if that purpose is not the
         object’s ordinarily intended purpose.” Id. at 359.

         A party may be liable directly for conversion, and also “by actively aiding or abetting
         or conniving with another in such an act. Indeed, one may be liable for assisting
         another in a conversion though acting innocently.” Prime Fin. Servs. LLC v. Vinton,
         279 Mich. App. 245, 276 (2008) (internal quotation and citation omitted).

Health One Med. Ctr., Eastpointe, PLLC v. Bristol-Myers Squibb Co., No. 16-cv-13815, 2017 WL

3016521, at *4-5 (E.D. Mich. July 17, 2017).

         In this case, IAS cannot prove its conversion claims because there is no genuine dispute that

Renner and VLO had no involvement in the conduct giving rise to those claims. They did not send

the fax to IAS or assist anyone in its transmission. Consequently, they did not, directly or indirectly,

exert dominion over IAS’s property.

                                                   Conclusion

         For the reasons herein, the Court will grant the motion for summary judgment by Defendants

Renner and Velo Legal Services, PLC. There is no genuine dispute of material fact in regards to

the claims against them; thus, they are entitled to judgment as a matter of law.2

         An order will enter consistent with this Opinion.



Dated:     February 27, 2020                                 /s/ Paul L. Maloney
                                                             Paul L. Maloney
                                                             United States District Judge




2
 Renner and VLO also ask for an award of attorneys’ fees for bringing their motion, but they provide no authority or
support for that request. Consequently, the Court declines to consider it.

                                                        12
Exhibit




  13
